 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JEREMIAH JAMES PETLIG,

 9                                  Plaintiff,          CASE NO. C18-0721-MJP-MAT

10          v.
                                                        ORDER RE: PENDING MOTION FOR
11   SCOTT CARTER-ELDRED, et al.,                       SUMMARY JUDGMENT

12                                  Defendants,

13

14          Defendant Officer C. Harraway filed a Motion for Summary Judgment.            (Dkt. 32.)

15   However, the motion relies on an outdated standard for addressing a pretrial detainee’s claim of

16   deliberate indifference in medical treatment. (See Dkt. 32 at 5-6); Gordon v. County of Orange,

17   888 F.3d 1118, 1122-25 (9th Cir. 2018) (courts now evaluate a pretrial detainee’s Fourteenth

18   Amendment claim alleging a violation of the right to adequate medical care under an objective

19   deliberate indifference standard, not the subjective deliberate indifference standard applied to

20   claims brought by a convicted prisoner under the Eighth Amendment). The Court, therefore,

21   finds and orders as follows:

22          (1)     The Court herein STRIKES the noting date for defendant’s pending motion for

23   summary judgment (Dkt. 32). Defendant shall, on or before April 19, 2019, submit a revised



     ORDER
     PAGE - 1
 1   motion for summary judgment applying the proper standard to plaintiff’s claim of deliberate

 2   indifference, as well as addressing the impact, if any, in relation to defendant’s assertion of

 3   qualified immunity. The noting of the motion, timeframe for filing a response and reply, and all

 4   other filing criteria shall be in accordance with the information previously set forth in the Court’s

 5   Pretrial Scheduling Order. (See Dkt. 26 at 2-3.)

 6          The Court will consider the revised motion in place of the previously filed motion for

 7   summary judgment. The Court will not, however, disregard plaintiff’s submissions in opposition

 8   to defendant’s motion. Further, given the significant number of those submissions (see Dkts. 38-

 9   39, 43-44, 46, 48-50, 53), the Court herein directs plaintiff to submit no more than a single

10   brief, accompanied by a revised declaration and/or exhibits only as may be needed, in

11   opposition to the revised motion.

12          (2)     The Clerk is directed to send to a copy of this Order to the parties and to

13   Honorable Marsha J. Pechman.

14          DATED this 29th day of March, 2019.

15

16                                                         A
                                                           Mary Alice Theiler
17                                                         United States Magistrate Judge

18

19

20

21

22

23


     ORDER
     PAGE - 2
